PEARSON, J.

                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


SPARKLE HILL,                                         )     CASE NO. 5:19CV1582
                                                      )
                Plaintiff,                            )
                                                      )     JUDGE BENITA Y. PEARSON
                v.                                    )
                                                      )
MEDICARE TRANSPORT, INC., et al.,                     )
                                                      )     MEMORANDUM OF OPINION AND
                Defendants.                           )     ORDER [Resolving ECF No. 19]



        Pending before the Court is the parties’ Joint Motion for Approval of Confidential Settlement

and Release Agreement and Stipulated Order. ECF No. 19. The parties move the Court to approve

their Confidential Settlement and Release Agreement (“the Settlement”) (ECF No. 19-1) resolving

Plaintiff Sparkle Hill’s claims filed under the federal Fair Labor Standards Act (“FLSA”) (29 U.S.C. §

201, et seq.) and the Ohio Minimum Fair Wages Standards Act (“OMFWSA”) (Ohio Rev. Code §

4111.03). For the following reasons, the Court finds that the Settlement Agreement is a fair and

reasonable resolution of bona fide disputes under the FLSA.

                                             I. Background

        Plaintiff filed suit on July 11, 2019, alleging that Defendants violated the overtime provisions of

the FLSA and OMFWSA by failing to pay Plaintiff overtime compensation at a rate of time and one-

half per hourly rate for all hours worked over forty in a work week. ECF No. 1. On October 10,

2019, the Parties filed a Joint Motion For Leave to File Confidential Settlement and Stipulated Order

Under Seal (ECF No. 16) which the Court granted. After engaging in expedited discovery, but prior
(5:19CV1582)

to filing dispositive motions, the parties jointly moved the Court to approve their settlement agreement,

filed under seal. ECF No. 19.

                                          II. Law and Analysis

        In reviewing a proposed FLSA settlement, “a court must scrutinize the proposed settlement for

fairness, and determine whether the settlement is a ‘fair and reasonable resolution of a bona fide

dispute over FLSA provisions.’” Snook v. Valley OB-GYN Clinic, P.C., 2014 WL 7369904, at *2

(E.D. Mich. Dec. 29, 2014) (quoting Lynn’s Food Stores v. United States, 679 F.2d 1350, 1354

(11th Cir. 1982)).

        Courts should consider the following factors in determining whether a proposed FLSA
        settlement is fair and reasonable: (1) the existence of fraud or collusion behind the
        settlement; (2) the complexity, expense, and likely duration of the litigation; (3) the stage
        of the proceedings and the amount of discovery completed; (4) the probability of
        plaintiff's success on the merits; (5) the range of possible recovery; and (6) the opinions
        of the counsel.

Snook, 2014 WL 7369904, at *2 (citing Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D.

Fla. 2010)).

        In this case, having reviewed the Settlement (ECF No. 19-1), the Court agrees that the parties

have several bona fide disputes with respect to the validity and strength of Plaintiff’s claims.1 The

parties’ divergent views of the facts would have required judicial resolution had the parties not been

able to compromise their differences. This causes the Court to conclude that the settlement was an




        1
          Specifically, the parties dispute the number of hours worked, whether Plaintiff was
properly compensated under the FLSA and/or OMFWSA, and whether Plaintiff is entitled to
the claimed overtime compensation. ECF No. 19 at PageID #: 89.
(5:19CV1582)

arms-length negotiation between the parties represented by competent counsel, and not the result of

fraud or collusion.

        The Court also finds that the proposed attorneys’ fees are reasonable. “A reasonable fee is

one that is adequate to attract competent counsel, but . . . [does] not produce windfalls to attorneys.”

Reed v. Rhodes, 179 F.3d 453, 471 (6th Cir. 1999) (quoting Blum v. Stenson, 465 U.S. 886, 897

(1984)). The Court determines, pursuant to the Settlement, that Plaintiff’s counsel will recover a

reasonable fee not amounting to a windfall.

        Some courts have also required that, when parties file their settlement agreement under seal, the

district court should inquire into whether the requested secrecy is appropriate. See Snook, 2014 WL

7369904; Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 337 (S.D.N.Y. 2012). FLSA

settlements, which require the district court’s approval, are judicial records, and judicial records are

ordinarily accessible to the public. See Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1246 (M.D.

Fla. 2010); Wolinsky, 900 F. Supp. 2d. at 337-341. That said, however, “all but the most doctrinaire

opinions on the subject acknowledge that there may be circumstances where confidentiality provisions

may be appropriate and should be accepted.” Crabtree v. Volkert, Inc., 2013 WL 593500, at *4

(S.D. Ala. Feb. 14, 2013.). And courts in this district have approved confidential settlements in the

past. See Killion v. KeHE Distributors, 885 F. Supp. 2d 874, 883-84 (N.D. Ohio 2012) (Zouhary,

J.); Dillworth v. Case Farms Processing, Inc., 2010 WL 776933 (N.D. Ohio Mar. 8, 2010) (Lioi,

J.).

        That the parties in this case wish for their settlement agreement to remain confidential does not

persuade the Court to disapprove the Settlement. The parties’ pleadings are publicly accessible, as is
(5:19CV1582)

the fact of the Settlement itself. ECF Nos. 1, 14, 19. Members of the public stand to learn little about

the value of this FLSA dispute by viewing the terms of the Settlement.

         The motion and terms of the Settlement, therefore, shall remain confidential. Particularly in light

of the Court’s continuing jurisdiction over enforcement of the Settlement, the Court reserves its

prerogative to unseal the Settlement or any portion thereof at a later date, if appropriate.

                                                Conclusion

         For these reasons, the Court approves the parties’ Settlement and it shall remain sealed unless

it becomes necessary to unseal the agreement at a future time. The Court dismisses this action with

prejudice. Except as provided in the Settlement, the parties shall bear their own attorneys’ fees and

costs. Without affecting the finality of this Final Order and Judgment in any way, the Court shall retain

continuing and exclusive jurisdiction to enforce the terms of the Settlement.




         IT IS SO ORDERED.


       October 22, 2019                             /s/ Benita Y. Pearson
Date                                              Benita Y. Pearson
                                                  United States District Judge
